Judgment, Supreme Court, New York County (Leonforte, J.), rendered September 24,1980, convicting defendant of two counts of robbery in the second degree and sentencing him to two concurrent indeterminate terms of from 5 to 15 years, unanimously modified, on the law and on the facts, and as a matter of discretion in the interest of justice, to the extent of reversing the sentence, imposing two concurrent indeterminate terms of 2 to 6 years, and, *724except as thus modified, affirmed. Although defendant had an extensive prior criminal record, and had absconded during trial, he was not the primary actor in this crime. His codefendant Berrios chased the victim after she resisted his grab for her pocketbook, and ran away. When Berrios caught her, he knocked her to the ground before taking the pocketbook. Throughout the commission of the crime defendant sat in a car readying their escape. Berrios pleaded guilty and was sentenced to a statutory term of probation. Defendant, never before convicted of a felony and only 16 at the time of the crime, was sentenced to the maximum, 5 to 15 years. Taking into account defendant’s involvement in the crime, his background and the wide disparity between his and his codefendant’s sentences, we modify defendant’s sentence to the extent indicated. Concur — Sullivan, J. P., Ross, Asch, Bloom and Alexander, JJ.